DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with regards to Smith teaching against locking an upper portion or arch against a lower portion or arch while also providing an occlusal relationship (see Applicant’s remarks filed 11/26/21 on page 8) is found persuasive. Further, with regard to the claimed invention, the closest prior art of record is Derraugh et al (WO 2015/0189676), which is applied in the final office action. Derraugh discloses a dental prosthesis (tracer 630, which is disclosed as having artificial dentition with a cosmetic effect in par 152) and upper and lower portions of the prosthesis which are locked into a desired occlusal position (par 32 and 107 discloses placing the lower and upper tray into a bite position to remove the appliance, where the bite position is considered an occlusal position). However, Derraugh fails to disclose the upper and lower portions locking into place via a first portion towards the posterior area of a first one of the upper and the lower portions of the dental prostheses and a second portion located towards the posterior area which is shaped to be complementary to the chamber having the shape of a negative mold of the first potion, whereby the occlusal relationship between the lower and upper portion of the prosthesis are locked by the first portion and second position in a static and non-functional manner. 
Prior art of record discloses static and non-functional locking between upper and lower portions of dental appliances such as Smith (US 2015/0223969), but fails to provide sufficient reasoning to one of ordinary skill in the art, to apply a lock having a first and second portion as disclosed in claims 1 and 10 that would render the occlusal relationship of a dental prosthesis static and non-functional. As such, claims 1 and 10 are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772